HonorableGllbht .Bllifh
'Couilt~~Attoilmy
.JmmeCov&y


                                            opiulonlo.o-21&
                                            Be: l4u8ta tier rehicle
                                                             vehicleowned
                                                by a reddont of Term but
                                                vhichiru~dexclmive1~
                                                vhichirueedexelueive1~
                                                In Rev u8xico except that
                                                th8 88m adee au occa8ioual
                                                trip luimthia statebe reg-
                                                iqteredin Texas!
         U8 are in ZVJ@?&~of ymu letterpi l&&.30, l$&C,in.vhich
you request8n oplaiou.ofthla depeirtaent
                                      om th8 que8tlo8of wbstber
or not the mtor vehiclein questionmu&be registered in Tune. You
8tateis follou8:
          ~.A~~e.inJmeeCounty,~e,~~~--
    afe~a~mdranch~ths~eteof~~Waxico;&~
    aud u 8e6 e x c lu sively fo r fa r m a ud ‘ia c h ing p u r p o *a l tr u c k s
    th lr truck cones into Texa, mm? t-8               codng afterfeed,
    mppliee end emchae 18 uqed exclueively              on the Hew Mexico
    property,q ometims it c-a iqtotbla Stetewiths loadof
    Mr. A'8 cattleto t+e FortWorthnmrketa."
         We a88um irOnyour letterthatMr. A ie a.nsidentof Terse
andthis oplnionvillbebaaedon euchaeemption.
         'Articlle
                 66758-2of Vernou~sAmmtated CivilStstutesreada
in part 88 fol.lolm:
          2veay.owwr of-amotOrvehicle,trelleror 8eti-tral.Ler
     used or to be used upon the publichlgbwayeof this State,
     and each chauffeur,   shellsppf;yeechyear to t&e StateHigh-
    .vsyDepartmeut    throughthe CountyTd Collectbt.0~  the C&u&y
     iu wi+lchhe reaideefor the regMt.autimof each euchv@lcle
     onnedorcontrolledby~,        . . ."
          Article604 of the Pea81Code read6ae followe:
         "Uhoeveroperatesupon aay publichighwaya &or ve-
    hiclewhichbee not been regieteredaerequiredpylaw eball
    be fixLed
            not to.erceedtwo huudreddollars."
HonorableGilbe* Smith,page 2   (O-2154)




         Tk oolyque6tloavhlcberieeaintbin caeeirvbetkr ornot
tk vehiclein quertlouir exceptedfromthe generalregirtmtioulava
byArticle8~ oftkPenelCode vbichdealatitbaon-resident      ovaera
of motorWbicle~. Under 1181dArtlcle &7btemporaryregintr&loncerti-
ficaterasy be obtainedfor out of statevebLclerby non-realdent
                                                            ovnerB.
Sectitm5 of raidArticlealno readnin partas follow:
            ". . .Andprovided,forther,tktauynon-reml@e.nt   owner
    of a privatelyovnedmotorvehiclemy be peraittedtomake en
    occaaionaltrlp     intotbim Statewith mcbvehicleondertbe
    pX’irflcgS6   of tbi8 Act titkut obtaining suchteqwary IF&#-
    tmtiim certifioste.      . .(I
        Article627bvmiLdbave noapplicetlontotk cameat bend
becaunesaIdArticle~Sectionldeiiasaanon-reside&as foUov~:
        "Wu-resided1 meauneveryree:dentof a stateor country
    othertbentk Stateof Texasvkse sojournin thin State,or
                    or placeof abode, or buduess in this State,
    vbome occupation,
    iianj,c~atotaperiodofnotnorrthanons~~a,
    tvemtydayninthe calenderyear."
         The Iegi@&ue has defined4 "mu-resident"    for purposesof
tk exteu~iouof non-reeidant                    p+vilegesto be a per-
                              motor regietrsflon
mm vbo 10 a r+dept of a et+teor countyothertbentk Btateof Tune.
Kbderthe fact8 mhitted,thaowkof        tkvehicle inqueationin 8
remideutofJoae~County,Texm. It 10 tk oplaal of tbilldeptuweat,
tberefore,that saaidArtlclevouldbave   ac applicetlcmtotbevehicle
tiquemtiouaudtkttk       asmevouldkvetobe ~gleteredinTexae under
our gqleml mgilltratlou  lalm.
                                              Youinverytmly
AFPRovRDAPR ll,1940                       A!l!rlmRRY-GFTRXAS
/I?/u. F. Moore
FlRBl! ASSISTART                          By /a/ BillyGoldberg
ATlmnEY~                                         BlUy Goldkrg
                                                      A~~iSttXlt.

BG:ja:lie